DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on June 21, 2022.  
Claims 1-2, 4-12, 14-18, and 20 are currently pending and have been examined.
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed June 21, 2022 has been entered. Claims 1-2, 4-12, 14-18, and 20 remain pending in the application. Claims 3, 13, and 19 were canceled by the applicant. Applicant’s amendments to the Specifications and Claims have overcome the Drawing objection and 112(a) and 112(b) rejection set forth in the Non-Final Office Action mailed February 2, 2022. 

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 101 rejection, applicants argue on page 10 that the amendments to the claims have overcome the 101 rejection because former claim 19 was not rejected in the prior office action under 35 U.S.C. 101. The examiner respectfully disagrees because the amended language is still directed to a mental process. Claim 16 recites the limitations of “providing the driving style preference profile” and “accept passenger feedback and adjust the cost function”. These steps fall into the mental processes grouping of abstract ideas as “providing the driving style preference profile” could be done mentally for example using a pen and paper to write out the driving preferences of a user and “accept passenger feedback and adjust the cost function” could be done mentally by changing values in a function based on given information. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. The limitations of “collecting motion sensor data” and “storing the driving style preference profile” of claim 16 is insignificant extra-solution activity as it is merely data gathering and data storage. Therefore, the claims as amended are still directed to a 101 abstract idea. Accordingly, the 35 U.S.C. 101 rejection is maintained. See detailed rejection below.
Applicant's arguments filed June 21, 2022 have been fully considered and are persuasive. However, upon further search and consideration, the amended claims 1, 10, 16 are still rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 10692371 B1) in view of Nagy et al. (US 10449957 B2). On page 13 of the applicant’s response, applicant argues that neither Nix of Nagy disclose “adjusting a cost function of a machine learning process based on the passenger feedback to modify a personal driving style decision-making model”. The examiner respectfully disagrees and argues that Nagy further teaches that (“a computer application performing machine learning (sometimes referred to as a machine learning engine) is configured to develop an algorithm based on training data. For example, as described in greater detail below, a learning engine may use data collected when a driver operates the autonomous vehicle 11 (i.e., training data) to develop a model, which is used by the electronic controller 12 to operate the autonomous vehicle 11” [0025], “electronic controller 12 may incrementally adjust the settings for the maneuver (e.g., maximum speed, maximum acceleration, maximum following distance, etc.) after each iteration of the maneuver based on the approvals or disapprovals until the preferred settings are determined” [0055]). This shows that the machine learning collects the feedback from the passenger to improve the driving model based on passenger preference. It adjusts the functions of the machine learning process based in iterative passenger feedback, which modifies the machine learning model to better fit the personal driving style. This is similar to what is stated in the applicant’s specification paragraph [0054] that states (“When training the personal driving style decision making model, the passenger input (from sensors or direct passenger feedback) is treated as a cost reward function for driving data abstracts in a reinforcement learning model. The passenger would be enabled to annotate the current driving state with a pre- defined selection set such as "like," "dislike," "too fast," "too slow," "fear," "car sick," and the like.” [0054]) which shows that the cost function is a function that is improved with passenger feedback to reinforce the machine learning model to better learn the preferences of the passenger. Therefore, while Nix does not explicitly teach the adjustment of a cost function of a machine learning process based on the passenger feedback, Nagy does teach this, accordingly the 35 U.S.C. 103 rejection is maintained. See detailed rejection below.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 16-17: 
Claims 16-17 are directed to a non-transitory computer-readable medium storing computer instructions for modifying operation of an autonomous vehicle based on driving style preference profile of a passenger which are/is one of the statutory categories of invention. (Step 1: YES)
The Examiner has identified claim 16 as the claim that represents the claimed invention for analysis. Claims 16 recites the limitations of “providing the driving style preference profile” and “accept passenger feedback and adjust the cost function”. These steps fall into the mental processes grouping of abstract ideas as “providing the driving style preference profile” could be done mentally for example using a pen and paper to write out the driving preferences of a user and “accept passenger feedback and adjust the cost function” could be done mentally by changing values in a function based on given information. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claim 16, nothing in claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. “To modify operation of the autonomous vehicle” is just directed to field of use limitation and just generally linking the use of a judicial exception. See MPEP § 2106.05(h). (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. Claims 16 recite “collecting motion sensor data” and “storing the driving style preference profile”, which is a generic part being applied to the recited abstract limitations. The “collecting motion sensor data” and “storing the driving style preference profile” of claim 16 is insignificant extra-solution activity as it is merely data gathering and data storage. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 16 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [40-42] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claim 17 further define the abstract idea that is present in its respective independent claim 16 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, dependent claim 17 is directed to an abstract idea. Thus, claims 16-17 are not patent-eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 10692371 B1) in view of Nagy et al. (US 10449957 B2).
Regarding claims 1-20: 
With respect to claim 1, Nix teaches: 
accepting input relating to a driving style of the autonomous vehicle, the driving style input comprising data representing at least one of autonomous vehicle speed, acceleration, braking, and steering during operation; (“one or more machine learning systems may be used, at least in part, in the development of user profiles” (16), “the user may provide user input into a user device to provide information to be stored within a user profile.” (79), “operation parameter 402 can indicate an operation parameter A, such as travel speeds, braking style, turn style, and/or the like, where one or more user profile preferences/attributes may be used to determination changes to the operation parameter A during a requested service/trip for a user.” (87)) 
controlling operation of the autonomous vehicle using the personal driving style decision-making model for the passenger; (“The vehicle computing system 106 can control the one or more vehicle controls 108 to operate the autonomous vehicle 102 according to the motion path… the vehicle computing system 106 can obtain user profile data including one or more user preferences/settings (e.g., from a remote computing system) and apply the one or more user preference/settings in determining the autonomous vehicle's operation and/or behavior during a user's trip.” (42))
Nix does not teach but Nagy teaches:
receiving passenger feedback during operation, the passenger feedback relating to the driving style of the autonomous vehicle; (“autonomous vehicle control system 10 update the learned driving style and the vehicle settings in the driver profile 29 based on feedback received from the driver (e.g., driver inputs). In some embodiments, the autonomous vehicle control system 10 receives driver preference inputs, in response to the overall performance of the autonomous vehicle 11, regarding driver preferences that are used to adjust specific learned settings. For example, as illustrated in FIG. 4, the active learning mode indicator 54 indicates that the autonomous vehicle control system 10 is in learning mode” [0050-0051]).
accepting passenger feedback and adjusting a cost function of a machine learning process based on the passenger feedback to modify a personal driving style decision-making model for the passenger; (“a computer application performing machine learning (sometimes referred to as a machine learning engine) is configured to develop an algorithm based on training data. For example, as described in greater detail below, a learning engine may use data collected when a driver operates the autonomous vehicle 11 (i.e., training data) to develop a model, which is used by the electronic controller 12 to operate the autonomous vehicle 11” [0025], “electronic controller 12 may incrementally adjust the settings for the maneuver (e.g., maximum speed, maximum acceleration, maximum following distance, etc.) after each iteration of the maneuver based on the approvals or disapprovals until the preferred settings are determined” [0055]). This shows that the machine learning collects the feedback from the passenger to improve the driving model based on passenger preference. It adjusts the functions of the machine learning process based in iterative passenger feedback, which modifies the machine learning model to better fit the personal driving style.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s feedback system because (“Each driver may have different preferences or needs when driving an autonomous vehicle… Accordingly, the electronic controller 12 uses the driver profile 29 to adapt the driving style of the autonomous vehicle 11 to the preferences of the driver.” See Nagy [0039] and so “Accordingly, exemplary embodiments of the autonomous vehicle control system 10 update the learned driving style and the vehicle settings in the driver profile 29 based on feedback received from the driver (e.g., driver inputs)” See Nagy [0050]). 

With respect to claim 10, Nix teaches: 
a processor configured: to create a driving style preference profile of the driver from the motion sensor data; (“an operations computing system (e.g., a computing system of an entity associated with an autonomous vehicle) can generate a user profile associated with a particular user” (14), “A user profile may include various types of information associated with the user. For example… driving style (e.g., aggressive, passive, etc.)” (18)) 
memory configured to store the driving style preference profile; (“computing system may provide the identified setting changes for use in updating the user profile. For example, setting changes identified during a trip may be stored to the user profile and may optionally be used to adjust the stored preferences/attributes” (99)) 
a motion planner configured to: receive the driving style preference profile from the memory and modify operation of the autonomous vehicle in accordance with the personal driving style decision-making model; (“a computing system, such as may be included in an application platform (e.g., ride sharing platform) or an autonomous vehicle (e.g., vehicle computing system), can include data indicating autonomous vehicle behavior or operating parameters that may be affected or modified based at least in part on a user profile's preferences or attributes. In one example, an autonomous vehicle (e.g., vehicle computing system) may include a data structure which maps user profile preference/attribute fields to autonomous vehicle operation parameters such that the user profile preferences/attributes can be used in determining and/or modifying autonomous vehicle operation during a requested trip for the user.” (25)) 
Nix does not teach but Nagy teaches:
motion sensors configured to provide motion sensor data relating to driving habits of a driver; (“receiving, with the electronic processor, data from at least one sensor while the autonomous vehicle operates in the manual driving mode. The method further includes determining, with the electronic processor, a driving style based on the data and adjusting, with the electronic processor, at least one of the plurality of settings based on the driving style.” [0004]) 
accept passenger feedback and adjust a cost function of a machine learning process based on the passenger feedback and the driving style preference profile to modify a personal driving style decision-making model; (“a computer application performing machine learning (sometimes referred to as a machine learning engine) is configured to develop an algorithm based on training data. For example, as described in greater detail below, a learning engine may use data collected when a driver operates the autonomous vehicle 11 (i.e., training data) to develop a model, which is used by the electronic controller 12 to operate the autonomous vehicle 11” [0025], “electronic controller 12 may incrementally adjust the settings for the maneuver (e.g., maximum speed, maximum acceleration, maximum following distance, etc.) after each iteration of the maneuver based on the approvals or disapprovals until the preferred settings are determined” [0055]). This shows that the machine learning collects the feedback from the passenger to improve the driving model based on passenger preference. It adjusts the functions of the machine learning process based in iterative passenger feedback, which modifies the machine learning model to better fit the personal driving style.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s sensor system because (“electronic controller 12 monitors the driver's style of driving using the sensors 16, feedback from the vehicle control systems 14, and information from the GNSS system 18. The electronic controller 12 thus gathers data describing the driving style of the driver based on the driver's maneuvers” See Nagy [0046]). 

With respect to claim 16, Nix teaches: 
storing the driving style preference profile in a memory; (“computing system may provide the identified setting changes for use in updating the user profile. For example, setting changes identified during a trip may be stored to the user profile and may optionally be used to adjust the stored preferences/attributes” (99)) 
providing the driving style preference profile from the memory to a motion planner of the autonomous vehicle to modify operation of the autonomous vehicle in accordance with the personal driving style decision-making model; (“a user profile may contain data associated with a user that can be used to modify attributes of the operation and/or behavior of an autonomous vehicle during a particular trip. A user profile can include a plurality of attributes or settings that indicate a particular user's preferences.” (12), “the vehicle computing system 106 can obtain user profile data including one or more user preferences/settings (e.g., from a remote computing system) and apply the one or more user preference/settings in determining the autonomous vehicle's operation and/or behavior during a user's trip.” (42)
Nix does not teach but Nagy teaches:
collecting motion sensor data relating to driving habits of a driver to create a driving style preference profile of the driver; (“receiving, with the electronic processor, data from at least one sensor while the autonomous vehicle operates in the manual driving mode. The method further includes determining, with the electronic processor, a driving style based on the data and adjusting, with the electronic processor, at least one of the plurality of settings based on the driving style.” [0004], “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver… The electronic processor 24 stores the driving style and the vehicle settings that characterize the style in the driver profile 29.” [0047]) 
accept passenger feedback and adjust a cost function of a machine learning process based on the passenger feedback and the driving style preference profile to modify a personal driving style decision-making model; (“a computer application performing machine learning (sometimes referred to as a machine learning engine) is configured to develop an algorithm based on training data. For example, as described in greater detail below, a learning engine may use data collected when a driver operates the autonomous vehicle 11 (i.e., training data) to develop a model, which is used by the electronic controller 12 to operate the autonomous vehicle 11” [0025], “electronic controller 12 may incrementally adjust the settings for the maneuver (e.g., maximum speed, maximum acceleration, maximum following distance, etc.) after each iteration of the maneuver based on the approvals or disapprovals until the preferred settings are determined” [0055]). This shows that the machine learning collects the feedback from the passenger to improve the driving model based on passenger preference. It adjusts the functions of the machine learning process based in iterative passenger feedback, which modifies the machine learning model to better fit the personal driving style.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s sensor system because (“electronic controller 12 monitors the driver's style of driving using the sensors 16, feedback from the vehicle control systems 14, and information from the GNSS system 18. The electronic controller 12 thus gathers data describing the driving style of the driver based on the driver's maneuvers” See Nagy [0046]). 

With respect to claims 11 and 17, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 10 and 16. 
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 16. Nix further teaches wherein the processor is further configured to operate a machine learning process, wherein the driving style input comprises data representing at least one of autonomous vehicle speed, acceleration, braking, and steering during operation, wherein the machine learning process is configured to receive passenger feedback during operation of the autonomous vehicle, and wherein the passenger feedback relates to driving style of the autonomous vehicle; (“The user device 202 can also include one or more input/output interface(s) 220 that can be used to receive input, such as from a user” (63), “the autonomous vehicle may apply or adjust one or more relevant preferences/attributes at any time during the requested trip.” (93), “operation parameter 402 can indicate an operation parameter A, such as travel speeds, braking style, turn style, and/or the like, where one or more user profile preferences/attributes may be used to determination changes to the operation parameter A during a requested service/trip for a user.” (87), “the user may provide user input into a user device to provide information to be stored within a user profile.” (79), “the model trainer 960 can train a machine-learned model 910 and/or 940 based on a set of training data 962. The training data 962 can include, for example, a plurality of prior trip histories, user preferences, user profile data and/or statistics, user demographics, and/or the like.” (132), “The vehicle computing system 106 can control the one or more vehicle controls 108 to operate the autonomous vehicle 102 according to the motion path… the vehicle computing system 106 can obtain user profile data including one or more user preferences/settings (e.g., from a remote computing system) and apply the one or more user preference/settings in determining the autonomous vehicle's operation and/or behavior during a user's trip.” (42)) 

With respect to claim 18, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 17. 
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 17. Nix does not teach but Nagy further teaches wherein the passenger feedback relates to the driving style of the autonomous vehicle, and wherein the cost function of the machine learning process is adjusted by training the machine learning process using the driving style preference profile and passenger feedback to modify the personal driving style decision-making model for the passenger; (“a computer application performing machine learning (sometimes referred to as a machine learning engine) is configured to develop an algorithm based on training data. For example, as described in greater detail below, a learning engine may use data collected when a driver operates the autonomous vehicle 11 (i.e., training data) to develop a model, which is used by the electronic controller 12 to operate the autonomous vehicle 11” [0025], “electronic controller 12 may incrementally adjust the settings for the maneuver (e.g., maximum speed, maximum acceleration, maximum following distance, etc.) after each iteration of the maneuver based on the approvals or disapprovals until the preferred settings are determined” [0055]). This shows that the machine learning collects the feedback from the passenger to improve the driving model based on passenger preference. It adjusts the functions of the machine learning process based in iterative passenger feedback, which modifies the machine learning model to better fit the personal driving style.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s sensor system because (“electronic controller 12 monitors the driver's style of driving using the sensors 16, feedback from the vehicle control systems 14, and information from the GNSS system 18. The electronic controller 12 thus gathers data describing the driving style of the driver based on the driver's maneuvers” See Nagy [0046]). 


With respect to claims 2 and 12, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claims 1 and 11. Nix further teaches the passenger feedback is provided by at least one of voice, a touch screen, smart phone input, a vehicle interior sensor, and a wearable sensor on the passenger, and the passenger feedback relates to at least one of autonomous vehicle speed, acceleration, braking, and steering during operation and passenger comfort/discomfort during autonomous vehicle operation; (“The input/output interface(s) 220 can include, for example, devices for receiving information from or providing information to a user, such as a display device, touch screen, touch pad, mouse, data entry keys, an audio output device such as one or more speakers, a microphone, haptic feedback device, etc. The input/output interface(s) 220 can be used, for example, by a user to control operation of the user device 202.” (63), “a user profile may include user preference data such as settings for… autonomous vehicle comfort level (e.g., avoid high speed or high traffic roads, etc.), autonomous vehicle behavior (e.g., travel speed, braking, turning behavior, etc.), and/or the like” (21)) 

With respect to claim 4, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 1. Nix further teaches receiving parameters of the personal driving style decision-making model from the passenger before or during operation of the autonomous vehicle; (“the autonomous vehicle may apply or adjust one or more relevant preferences/attributes at any time during the requested trip.” (93), “the user profile preferences/attributes can be considered in the determination of the behavior or operation of the autonomous vehicle, for example, by adjusting factor weights in decision processes, by disfavoring or disallowing certain types of vehicle behaviors.” (26), “operation parameter 402 can indicate an operation parameter A, such as travel speeds, braking style, turn style, and/or the like, where one or more user profile preferences/attributes may be used to determination changes to the operation parameter A during a requested service/trip for a user” (87)) 

With respect to claims 5, 14, and 20, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claims 4, 11, and 18. 
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claims 4, 11, and 18. Nix does not teach but Nagy further teaches recognizing a passenger in the autonomous vehicle; and loading the parameters of the personal driving style decision-making model from the recognized passenger into a machine learning process; (“the autonomous vehicle 11 prompts the driver to selects his or her profile (i.e., the driver profile 29). As illustrated in FIG. 3, the driver may select the driver profile 29… profile selection can also be made using the mobile electronic device 30. In some embodiments, the driver profile 29 is linked to a specific electronic key or key fob. Alternative embodiments may use a biometric identifier (e.g., fingerprints, voice prints, and facial recognition) for profile selection.” [0044], “The driver profile 29 includes information, including a plurality of settings, relating to, or defining aspects of, the operation of the autonomous vehicle 11… The driver profile 29 can include settings for almost any driving characteristic” [0040]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s recognition system because (“Each driver may have different preferences or needs when driving an autonomous vehicle… Accordingly, the electronic controller 12 uses the driver profile 29 to adapt the driving style of the autonomous vehicle 11 to the preferences of the driver.” See Nagy [0039]). 

With respect to claim 6, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 4.  
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 4. Nix further teaches the parameters of the personal driving style decision-making model are stored in a memory storage device of the passenger and are obtained from the memory storage device; (“an autonomous vehicle (e.g., vehicle computing system) may include a data structure which maps user profile preference/attribute fields to autonomous vehicle operation parameters such that the user profile preferences/attributes can be used in determining and/or modifying autonomous vehicle operation during a requested trip for the user.” (25), “the machine learning computing system 930 can communicate with the computing system 902 according to a client-server relationship” (129)) 

With respect to claims 7 and 15, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claims 6 and 10.  
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claims 6 and 10. Nix further teaches the memory storage device comprises at least one of a key fob, a smart phone, and a cloud-based memory; (“the one or more processors 210 and at least one memory 212 may be comprised in one or more computing devices within the user device 202.” (62), “a user device 202 may provide a user with access to an application platform… and/or establish/maintain a user profile including preferences for the provided services. The user device 202 can be any type of computing device, such as, for example, a personal computing device (e.g., laptop or desktop), a mobile computing device (e.g., smartphone or tablet)” (60)

With respect to claim 8, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 1.  
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 1. Nix does not teach but Nagy further teaches the input relating to the driving style of the autonomous vehicle is obtained from a driving style preference profile of the passenger, wherein the driving style preference profile is generated for the passenger by collecting motion sensor data relating to driving habits of the passenger and storing the driving style preference profile for the passenger in a memory, wherein the driving style preference profile from the memory is provided to a motion planner of the autonomous vehicle to modify operation of the autonomous vehicle in accordance with the driving style preference profile; (“autonomous vehicle control system 10 update the learned driving style and the vehicle settings in the driver profile 29 based on feedback received from the driver (e.g., driver inputs). In some embodiments, the autonomous vehicle control system 10 receives driver preference inputs, in response to the overall performance of the autonomous vehicle 11, regarding driver preferences that are used to adjust specific learned settings. For example, as illustrated in FIG. 4, the active learning mode indicator 54 indicates that the autonomous vehicle control system 10 is in learning mode” [0050-0051], “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver… The electronic processor 24 stores the driving style and the vehicle settings that characterize the style in the driver profile 29.” [0047], “receiving, with the electronic processor, data from at least one sensor while the autonomous vehicle operates in the manual driving mode. The method further includes determining, with the electronic processor, a driving style based on the data and adjusting, with the electronic processor, at least one of the plurality of settings based on the driving style.” [0004])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nix’s vehicle operations based on user profiles and Nagy’s feedback system because (“Each driver may have different preferences or needs when driving an autonomous vehicle… Accordingly, the electronic controller 12 uses the driver profile 29 to adapt the driving style of the autonomous vehicle 11 to the preferences of the driver.” See Nagy [0039]). 

With respect to claim 9, Nix in combination with Nagy, as shown in the rejection above, discloses the limitations of claim 8.  
The combination of Nix in view of Nagy teaches vehicle operations based on user profiles and feedback of claim 8. Nix further teaches the driving style preference profile of the passenger comprises data representing at least one of autonomous vehicle speed, acceleration, braking, and steering during operation; (“operation parameter 402 can indicate an operation parameter A, such as travel speeds, braking style, turn style, and/or the like, where one or more user profile preferences/attributes may be used to determination changes to the operation parameter A during a requested service/trip for a user.” (87)) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662